PER CURIAM.
In this juvenile delinquency case, appellant seeks review of the trial court’s denial of her motions for judgment of acquittal and her subsequent adjudication of delinquency for what would have been the offenses of aggravated assault and child abuse if committed by an adult. Having carefully reviewed the evidence presented at the adjudicatory hearing, we agree with appellant that, viewing the evidence and all reasonable inferences in a light most favorable to the state, the evidence was legally insufficient to establish that appellant committed either delinquent act. Accordingly, we reverse, and remand with directions that the trial court vacate the juvenile disposition order; and enter an order finding that the evidence was legally insufficient to establish that appellant had committed either delinquent act (aggravated assault or child abuse), and dismissing the ease.
REVERSED and REMANDED, with directions.
ALLEN, WOLF and WEBSTER, JJ., CONCUR.